Case: 21-60672     Document: 00516318184         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 13, 2022
                                  No. 21-60672                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Stonewater Adolescent Recovery Center,

                                                           Plaintiff—Appellant,

                                       versus

   Lafayette County Board of Supervisors,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:19-CV-231


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Stonewater Adolescent Recovery Center (Stonewater) appeals the
   district court’s order granting summary judgment in favor of the Lafayette
   County Board of Supervisors (Lafayette County) and dismissing its claims
   under the ADA and the FHA with prejudice. The district court held that res


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60672      Document: 00516318184           Page: 2    Date Filed: 05/13/2022




                                     No. 21-60672


   judicata barred Stonewater’s ADA and FHA claims because they were part
   of the same transaction as Stonewater’s claims in a prior state court suit that
   was between the same parties and that ended in a final judgment on the
   merits. We agree and AFFIRM.
                                          A.
          Stonewater Adolescent Recovery Center is a residential rehabilitation
   center for youth struggling with substance use and mental health disorders in
   Lafayette County, Mississippi. After Lafayette County denied Stonewater’s
   request for permission to expand its drug treatment facility to accommodate
   more patients, Stonewater did two things: (1) appealed the decision in state
   court, claiming that Lafayette County’s decision was arbitrary, capricious,
   clearly erroneous, unlawful, and in violation of the ADA and the FHA; and
   (2) filed a federal complaint, alleging the decision violated the ADA and the
   FHA. The federal district court abstained under Colorado River Water
   Conservation Dist. v. United States, 424 U.S. 800 (1976), and stayed the
   federal action pending resolution of the state court appeal.
          After the federal district court stayed the proceeding, Stonewater
   attempted to dismiss its state court appeal, which Lafayette County opposed
   and the state court denied. It also attempted to sever and voluntarily dismiss
   its ADA and FHA claims, which Lafayette County again opposed and the
   state court again denied. After a hearing, the state court ruled in Lafayette
   County’s favor, holding that its decision was “based on substantial evidence,
   and [was] fairly debatable and not arbitrary or capricious, and that
   Stonewater [had] not otherwise shown in the record that the decisions
   violated its constitutional or statutory rights.” The state court stated
   expressly that in reaching its decision, it did not consider any federal rules or
   regulations.




                                          2
Case: 21-60672      Document: 00516318184           Page: 3     Date Filed: 05/13/2022




                                     No. 21-60672


          Once Stonewater’s time to appeal or seek reconsideration of the state
   court’s final order passed, the federal district court lifted the stay and
   Lafayette County moved for summary judgment. The district court granted
   the motion, holding that the state court action was res judicata as to
   Stonewater’s ADA and FHA claims. It then dismissed Stonewater’s ADA
   and FHA claims with prejudice. Stonewater timely appealed.
                                          B.
          In Mississippi, res judicata bars, in a subsequent suit involving the
   same parties or their privies, “all claims that were or reasonably may have
   been brought in the original action.” Bowe v. Bowe, 557 So. 2d 793, 794 (Miss.
   1990). There are five elements that must be present for res judicata to apply:
   “(1) identity of the subject matter of the action; (2) identity of the cause of
   action; (3) identity of the parties to the cause of action; [] (4) identity of the
   quality or character of a person against whom the claim is made[;]” and (5)
   “the prior judgment must [have been] a final judgment that was adjudicated
   on the merits.” EMC Mortg. Corp. v. Carmichael, 17 So. 3d 1087, 1090 (Miss.
   2009) (citations omitted).
          The parties dispute only the second and fifth elements. The second—
   identity of the cause of action—concerns whether there is an identity of “the
   underlying facts and circumstances upon which a claim has been brought.”
   EMC, 17 So. 3d at 1090. That is clearly satisfied here, and Stonewater does
   not meaningfully argue to the contrary. Indeed, Stonewater all but concedes
   the existence of the second element in its brief—dedicating just part of one
   paragraph to arguing otherwise.
          Stonewater dedicates the balance of its brief to arguing that the fifth
   element was not satisfied because “the state court’s decision [was] not a final
   judgment on Stonewater’s ADA/FHA claims’ merits.” But this argument
   is doomed from the outset, as it confuses claim preclusion with issue




                                           3
Case: 21-60672        Document: 00516318184         Page: 4   Date Filed: 05/13/2022




                                     No. 21-60672


   preclusion. While issue preclusion asks whether certain issues in a prior
   action were actually litigated, determined, and essential to the judgment,
   claim preclusion does not. See Dunaway v. W.H. Hopper & Assocs., Inc., 422
   So. 2d 749, 751 (Miss. 1982). Rather, claim preclusion focuses on whether
   the prior action ended in a final adjudication on the merits. EMC, 17 So. 3d
   at 1090. It did.
          Moreover, it is plain from the record that Stonewater had an
   opportunity to litigate its ADA and FHA claims in state court but did not. At
   the state court hearing, the judge asked: [D]oes the county object to me
   hearing the federal claims?” Despite Lafayette County responding that it did
   not object, Stonewater made the deliberate decision not to prosecute its ADA
   and FHA claims. It cannot now litigate them in a federal forum.
                                 *        *         *
          The judgment is AFFIRMED.




                                          4